DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 11/12/2021 has been entered. Claims 1-5, 9 and 21-34 are pending in the instant patent application. Claims 1, 21-22, 28-29 and 34 are amended. Claims 6-8 and 10-20 are cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(a) rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments any alleged abstract idea is integrated into a practical application. Examiner respectfully disagrees. Applicant has further asserted that the amended claims are similar to the claims deemed patent-eligible in BASCOM, Examiner respectfully disagrees. Examiner will note that the current claims are distinguishable to the claims in BASCOM. In Bascom, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. Bascom is distinguishable from the current claims because current claims are merely linking the combination of the conventional and routine computer components to the abstract idea in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components. Furthermore, the cloud-based CRM tool is merely used as a tool to perform the abstract idea.
Applicant further asserts that the amended claims are similar to what was deemed patent-eligible in Trading Technologies and Core Wireless, Examiner respectfully disagrees. In the instant case the examiner asserts that the fact pattern in Trading Technologies does not uniquely match the fact pattern in the instant case. For example, In Trading Technologies "The court distinguished this system from the routine or conventional use of computers or the Internet, and concluded that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas, as compared to conventional computer implementations of known procedures. Thus the court held that the criteria of Alice Step 2 were also met." The instant claims are not drawn to a particular and non-conventional arrangement of elements of a graphical user 
Regarding Applicant’s arguments that the additional claim elements are not routine, conventional or well-known, Examiner respectfully disagrees. In addition to what has been previously stated, Examiner further finds the limitations in light of MPEP 2106.05(a) do no exhibit in at least, any improvements to the functioning of a computer, the technology, technical field or cloud-based CRM tool claimed. The techniques described in the limitations have already and still currently are recognized as being well understood, routine and conventional due to at least because the functions they perform are recited in a generic manner (MPEP 2106.05(d)(ii). In additional, techniques are generally known in the art as conveyed in the 103 rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-5, 9 and 21, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-5, 9 and 21 are directed to the abstract idea of managing communication between one or more consumers and one or more representatives of an entity.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites determining, a sales representative associated with the user based on the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.
	Accordingly, the claim recites an abstract idea and dependent claim 9 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a representative mobile device, a private network and a mobile application. The one or more processors, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1-5 and 21 include various elements that are not directed to the abstract idea under 2A. These elements include one or more processors, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a representative mobile device, a private network, a mobile application and the generic computing elements described in the Applicant's specification in at least Para 0011. These elements do not amount to more than the abstract idea because it in at least recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

	Regarding Claims 22-28, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 22-28 are directed to the abstract idea of managing communication between one or more consumers and one or more representatives of an entity.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 22, claim 22 recites determine a sales representative associated with the user based on the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.
	Accordingly, the claim recites an abstract idea and dependent claim 27 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a memory, at least one processor, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a representative mobile device, a private network and a mobile application. The memory, at least one processor, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a representative mobile device, a private network and a mobile 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 22-26 and 28 include various elements that are not directed to the abstract idea under 2A. These elements include a memory, at least one processor, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a representative mobile device, a private network, a mobile application and the generic computing elements described in the Applicant's specification in at least Para 0011. These elements do not amount to more than the abstract idea because it recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).	

	Regarding Claims 29-34, they are directed to a computer-readable device, however the claims are directed to a judicial exception without significantly more. Claims 29-34 are directed to the abstract idea of managing communication between one or more consumers and one or more representatives of an entity.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 29, claim 29 recites determining a sales representative associated with the user based on the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.
	Accordingly, the claim recites an abstract idea and dependent claim 33 further recite the abstract idea.	
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of at least one computing device, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a representative mobile device, a private network and a mobile application. The at least one computing device, secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a representative mobile device, a private network and a mobile application. In 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 29-32 and 34 include various elements that are not directed to the abstract idea under 2A. These elements include at least one computing device, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a public switched telephone network, a representative mobile device, a private network and a mobile application and the generic computing elements described in the Applicant's specification in at least Para 0011. These elements do not amount to more than the abstract idea because it in at least recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 29-32 and 34, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (2015/0099496 A1) in view of Famous (US 2012/0195422 A1) further in view of Shukla et al. (US 2020/0112630 A1).
	Regarding Claim 1, Fan teaches the limitations of Claim 1 which state 
	receiving, by one or more processors, from a secondary server via a Voice over Internet Protocol network, an incoming communication from a user of a plurality of users of a cloud-based customer relationship management (CRM) tool (Fan: Para 0028, 0032, 0059-0061 and 0063 via detection of an incoming call and request for information from the CRM; FIG. 9 is a flowchart of a method 900 for displaying customer/client information based on caller identification information and other contextual details, according to various embodiments of the present disclosure. Such methods can begin at box 910, in which a mobile computing device 150 detects caller identification information for call. The call may be an incoming or an outgoing call, message, or signal. The caller identification information may be determined before, during, and after the call has been initiated or accepted. At box 920, the mobile computing device 150 may identify a contact identifier associated with the caller identifier information. The contact identifier may be determined based on a search of locally stored contact or telephone records within the mobile computing device 150. Alternatively, the contact identifier may be determined based on a search of contact or telephone book records stored on one or more remote data stores. Such contact records may be manually set up by the associated representative user 120 of the mobile computing device 150, or maybe associated with the organization are larger group of users (e.g., a group contacts list); FIG. 2 illustrates one particular system 100 in which the mobile computing 
	However, Fan does not explicitly disclose the limitation of Claim 1 which states wherein the secondary server receives the incoming communication from the user over a public switched telephone network; determining, by the one or more processors, a sales representative associated with the user in the cloud-based CRM tool based on the incoming communication.
	Famous though, with the teachings of Fan, teaches of 
	wherein the secondary server receives the incoming communication from the user over a public switched telephone network (Famous: Para 0018, 0028, 0032 and Fig 1 via The automatic call distributor 110 distributes customer interactions to a plurality of agent phones. One or more of the plurality of phones, including phone 43a and phone 43b, may be connected to the automatic call distributor 110 by way of a switching network 120. The switching network 120 may be the public switched 
	determining, by the one or more processors, a sales representative associated with the user in the cloud-based CRM tool based on the incoming communication (Famous: Para 0019-0020, 0030-0031 via The automatic call distributor 110 selectively routes incoming communications or interactions to the plurality of phones. The incoming communications may be calls, emails, chats, text messages, or another form of communication. Generally, the incoming communications are from customers who have a need to talk to any agent. The automatic call distributor 110 includes routing logic, which may be implemented in hardware and/or software, for connecting any incoming communication with an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan with the teachings of Fmaous in order to have wherein the secondary server receives the incoming communication from the user over a public switched telephone network; determining, by the one or more processors, a sales representative associated with the user in the cloud-based CRM tool based on the incoming communication. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Fan/Famous teaches the limitations of Claim 1 which state 
	retrieving, by the one or more processors, a representative mobile device associated with the sales representative and user information for the user from the cloud-based comprising a user name, a title, an image, and notes (Fan: Para 0025, 0054-0060 and 0062 via defined layout definitions and data on customer relationship management system. Using layout details contained in the associated layout definition to obtain information from the CRM. The layout details may include 
	sending, by the one or more processors, the representative mobile device and the user information to the secondary server (Fan: Para 0055 via Based on the layout definition, the business system interface 220 may generate a corresponding request for information and send it to the network/CRM 157 using the network interface 230. The network interface 230 can transmit and receive electronic 
	causing, by the one or more processors, a mobile application running on the representative mobile device to receive the information from the secondary server and display the user information in association with a mechanism for answering the incoming communication, wherein the user information is stored in the cloud-based CRM tool (Fan: Para 0028, 0035 and Fig 3 via FIG. 2 illustrates one particular system 100 in which the mobile computing device 150 is connected to a network or cloud computing environment 157. Within the network or cloud computing environment 157, a CRM 159 may be implemented in one or more computer systems. While only one CRM 159 shown, in various embodiments of the present disclosure, the cloud computing environment 157 may include any number of CRM's 159, as well as other types of business systems (e.g., Enterprise resource planning (ERP)); In some embodiments, the mobile computing device 150 may include an application that monitors incoming telephone calls for known or recognized caller identification information. Activation of the application may be indicated by information presented in the title section 161 of the GUI 160. In such embodiments, the mobile computing device 150 may also present a number of controls 165, 167, and 169 on the GUI 160. Such controls may include the option to answer the telephone normally (i.e. without invoking the functionality of a business system interface application), answer the phone call while simultaneously invoking the business system interface application to establish a connection to the business system, or to decline the call).

	Shukla though, with the teachings of Fan/Famous teaches of 
	receiving, by the one or more processors, from the representative mobile device via a private network, an additional note entered in the mobile application running on the representative mobile device after answering the call (Shukla: Para 0035-0039 via FIG. 3 briefly illustrates an operational scenario in an implementation of enhanced contact notes. In operation, a call event occurs with respect to a phone call hosted by dialer application 115. The call event may be, for example, the end of a call, the arrival of an incoming phone call, or the initiation of an outgoing phone call, as well as any other phone call event; Contact-note application 119 receives a notification of the call event and responsively proceeds to identify a contact associated with the call. At or around the same time, contact-note application 119 surfaces an overlay prompt for a user to enter its user interface. This may involve communicating directly or indirectly with operating system 111, or possibly with some other elements responsible for handling user interface operations. Contact-note application 119 may optionally communicate with contacts application 117 to obtain information associated with the contact, such as a name when the name of the contact is missing from contacts database 123 but present in 
	updating, by the one or more processors, the notes in the cloud-based CRM tool to include the additional note responsive to a termination of the incoming communication (Shukla: Para 0040-0045 via FIG. 4 illustrates an operational scenario 400 to better illustrate various aspects of contact-note applications. In operational scenario 400, various views are illustrated that may be rendered on display 110, beginning with view 401. View 401 is representative of a view that may be presented by dialer application 115 during the course of an ongoing phone call. View 401 includes at least phone call information 403, such as the phone number, name, duration, or other similar information. View 401 also includes a 

	Regarding Claim 2, Fan/Famous/Shukla teaches the limitations of Claim 2 which state
	wherein the user information is transmitted by the secondary server to the representative mobile device (Fan: Para 0061-0062 via requesting, sending and receiving of data is done between the mobile computing device and CRM; In box 940, the mobile computing device 150 may a generate request for information from an associated business system, such as CRM 159, based on the layout definition. The request for information may be based on a layout definition associated with the caller identification information and/or contact identifier. The request for information may include a request for customer specific data relevant to the job functionalities of the contact or the representative user associated with the mobile computing device 150. At box 950, the mobile computing device 150 may send the request for information to the target business system. In embodiments in which the 
	Regarding Claim 3, Fan/Famous/Shukla teaches the limitations of Claim 3 which state
	wherein the secondary server is configured to receive the incoming communication directly from the user over a first network (Fan: Para 0028, 0032 via CRM, CRM app and networks employed; In various embodiments, the mobile computing device 150 may include functionality for remotely accessing information stored in one or more business systems. For example, the mobile computing device 150 may execute an application, or other software, that causes the mobile computing device 150 to be configured for sending electronic requests for information to, and receiving electronic responses from, a customer relationship management system (CRM). FIG. 2 illustrates one particular system 100 in which the mobile computing device 150 is connected to a network or cloud computing environment 157. Within the network or cloud computing environment 157, a CRM 159 may be implemented in one or more computer systems. While only one CRM 159 shown, in various embodiments of the present disclosure, the cloud computing environment 157 may include any number of CRM's 159, as well as other types of 
	Regarding Claim 4, Fan/Famous/Shukla teaches the limitations of Claim 4 which state
	wherein a primary server is configured to communicate with the secondary server over a second network different from the first network (Fan: Para 0064-0068 
	Regarding Claim 5, Fan/Famous/Shukla teaches the limitations of Claim 5 which state wherein the secondary server is configured to transmit the user information over the second network (Fan: Para 0028, 0032, 0064-0068 and Fig 10 via CRM, CRM, system elements and networks employed).
	Regarding Claim 9, Fan/Famous/Shukla teaches the limitations of Claim 9 which state
	wherein the incoming communication is a phone call (Fan: Para 0002 via incoming call).
	Regarding Claim 21, Fan/Famous/Shukla teaches the limitations of Claim 21 which state	
	causing, by the one or more processors, the mobile application to display one or more icons unique to communication functions of the representative mobile device in the mobile application (Fan: Para 0035 via GUI controls; In some embodiments, the mobile computing device 150 may include an application that monitors incoming telephone calls for Known or recognized caller identification information. Activation of the application may be indicated by information presented in the title section 161 of the GUI 160. In such embodiments, the mobile computing device 150 may also present a number of controls 165, 167, and 169 on the GUI 160. Such controls may include the option to answer the telephone normally (i.e. without invoking the functionality of a business system interface application), answer the phone call while simultaneously invoking the business 
	Regarding Claims 22 and 29, they are analogous to Claim 1 and are rejected for the same reasons. In addition, Fan teaches of a non-transitory computer readable device (Fan: Para 0013).
	Regarding Claims 23 and 30, they are analogous to Claim 2 and are rejected for the same reasons.
	Regarding Claims 24 and 31, they are analogous to Claim 3 and are rejected for the same reasons.
	Regarding Claims 25 and 32, they are analogous to Claim 4 and are rejected for the same reasons.	
	Regarding Claim 26, it is analogous to Claim 5 and is rejected for the same reasons.	
	Regarding Claims 27 and 33, they are analogous to Claim 9 and are rejected for the same reasons.
	Regarding Claims 28 and 34, they are analogous to Claim 21 and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agarwal – (US 10,192,179 B1) – Session Transfer in a Customer Service Environment
Roebuck – (US 2019/0205891 A1) - SYSTEM AND METHOD FOR MATCHING A CUSTOMER AND A CUSTOMER SERVICE ASSISTANT

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623